Corrins,  J.,
delivered the opinion of the Court.
This is an application by Walter H. Winegan for leave to appeal from the denial of a writ of habeas corpus by Judge John B. Gray, Jr., of the Circuit Court for Prince George’s County.
Petitioner was tried and convicted in two cases of violation of the narcotic laws and sentenced by Judge Joseph E. Carter to five years in each case, the sentences to run consecutively. The docket entries show that he was indicted for two separate violations of the narcotic laws. After conviction in the first case, he was sentenced to five years which is the maximum for first offenders under the provision of Code, 1951, Article 27, Section 369. When he was convicted in the second case he was sentenced to another five years, the maximum for the first offense, which sentence was to run consecutively with the first sentence.
Petitioner complains that he was not properly represented by counsel appointed for him. He does not show that he complained to the trial judge about the representation by his attorney. Canter v. Warden, 211 Md. 643, 127 A. 2d 139. Unsupported allegations of incompetency of an attorney cannot be a ground for issuance of the writ of habeas corpus. Johnson v. Warden, 212 Md. 652, 129 A. 2d 84.
Petitioner also complains that he was convicted on perjured testimony. He does not allege that there was any collusion with any State officer in this regard. This cannot be raised on habeas corpus. Height v. Director, 209 Md. 647, 120 A. 2d 911.

Application denied, with costs.